Appeal by employer and insurance carrier from an award of death benefits to a widow and dependent children under the Workmen’s Compensation Law. Decedent suffered a heart attack after lifting sacks of cement which weighed ninety-four pounds each. There is proof of causal relation between this heavy work and the cardiac attack. Appellants assert that in any event they should not be held liable for death benefits beyond a period of one hundred and four weeks, under subdivision 8-a (added by L. 1944, ch. 749, and repealed by L. 1945, ch. 872) of section 15 of the Workmen’s Compensation Law. Although decedent had a condition of coronary sclerosis prior to the acute heart attack there is no evidence that this was a pre-existing disability within the meaning of the statute. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.